Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/10/2022, wherein claims 1, 2, 7 and 10 were amended; and claim 16 was added. Claims 3-6 and 11-13 remain withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6, 8 and 10, it appears “the first side plate” should be “the at least one first side plate”. Applicant should review other claims for similar issues.
In claim 1, line 7, it appears “the surfaces” should be “the opposite surfaces”.
In claim 1, lines 11 and 12, it appears “the carried object” should be “the at least one carried object”. Applicant should review other claims for similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huard et al. (US 2013/0199954).
Regarding claim 1, Huard discloses a packaging structure (See Figs. 23-24) for carrying at least one carried object, and the packaging structure comprising: a carrying unit including a supporting plate (main center panel of 10), at least one first side plate (10.1) connected to one edge of the supporting plate, and at least one combining member (adhesive tape, bonding or stapling described in [0080]), wherein the supporting plate has two opposite surfaces, and the first side plate is able to bend toward or bend away relative to one of the surfaces, so that the carrying unit is able to present in a folded state (shown in Fig. 24) or an unfolded state (shown in Fig. 23), and the first side plate is stacked on the supporting plate when the carrying unit presents in the folded state, and the combining member keeps the first side plate stacked on the supporting plate; and a covering member (8/9) used for positioning the carried object on the carrying unit; wherein the carried object is partially covered with the covering member (as shown in Figs. 23-24), wherein at least one positioning portion (portion of 9 that extends beyond 7 in Fig. 23) of the covering member is formed beyond the region of the carried object, and wherein the at least one positioning portion is confined between the at least one first side plate and the supporting plate (as shown in Fig. 24), wherein the supporting plate reveals a carrying portion (portion of 8 that is not covered by 10.1 or 10.2 when in the folded state shown in Fig. 24) capable of carrying the carried object, and the carrying portion as well as the carried object is not covered by the first side plate in the folded state (See Fig. 24 which shows a portion of 8 not being covered by the first side plate and a  portion of the carried object 7 not being covered by the first side plate).
Regarding claim 2, Huard discloses the covering member at least partially wraps the carried object.
Regarding claim 16, the packaging structure of Huard is fully capable of carrying an object having a height which is smaller than a thickness of the first side plate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (US 2013/0199954) as applied to claim 1 above, in view of Maistrellis (US 2008/0142518). As described above, Huard discloses the claimed invention except for the specifics of the combining member. However, Maistrellis teaches a carrying unit (See Fig. 1) comprising a support element (at 12 in Fig. 1) and a first side plate (at 20 in Fig. 1), wherein the device has combining members (magnets 43 and 45) disposed on the support element and the first side plate, and the combining member (43) on the first side plate is engaged with the combining member (45) on the support element when the carrying unit presents in its folded state (as shown in Fig. 2), wherein the surface of the combining members are embedded and coplanar in the support element/first side plate, for the purpose of allowing the first side plate to be removably secured to the support element to enclose the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combining member of Huard to be magnetic combining members as taught by Maistrellis in order to allow for opening and reclosing of the carrying unit. Furthermore, the positioning portion of the covering member of Huard-Maistrellis is fully capable of being clamped and positioned by the combining members.
	Regarding claim 10, Huard-Maistrellis discloses the covering member wraps the carried object, and the positioning portion of the covering member is confined between the combining members of the first side plate and of the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 24 of Huard).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huard et al. (US 2013/0199954) as applied to claim 1 above, in view of Kuo et al. (US 2014/0097115). As described above, Huard discloses the claimed invention except for the delivering device. However, Kuo teaches a delivering device (See Figs. 3, 4 and 8) for clamping and positioning a plurality of packaging structures (at 4/6 in Fig. 3) in an upright manner, wherein the delivering device includes a plurality of fixing units (top and bottom fixing units 2 - as shown at the bottom of Fig. 8) for clamping and positioning respectively at least two corners of each of the packaging structures, wherein each of the fixing units includes an elongated body (at 24 in Fig. 4) extending along the X-axis direction, and a plurality of accommodating grooves (at 264 in Fig. 4) arranged on the elongated body along the X-axis direction, the corners of the packaging structure are inserted in those accommodating grooves (as shown in Figs. 3 and 8), wherein each of the accommodating grooves of the elongated body corresponds to each of the accommodating grooves of the elongated body along the Y-axis direction at opposite side (as shown in Fig. 8), and at least two corners of each of the packaging structures is able to be inserted and positioned respectively in the accommodating grooves, for the purpose of protecting a plurality of packaging structures during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided packaging structures of Huard within a delivering device as taught by Kuo in order to protectively transporting a plurality of packaging structures.

Response to Arguments
Applicant's arguments filed 5/10/2022 with respect to the Huard reference have been fully considered but they are not persuasive. 
Applicant argues that considering Huard, the corner pads 8 (correspond to the claimed covering member) respectively located at four corners of the panel 7 (correspond to the claimed carried object) have no part that will be beyond the region of the panel 7. Further, since the vertical flaps 10.1 and horizontal flaps 10.2 still overlap the panel 7 and corner pads 8 when being folded, when the corner pads 8 are pressed by the vertical flaps 10.1 and horizontal flaps 10.2, the corner pads 8 will directly touch the panel 7. That is, the panel 7 is covered by the vertical flaps 10.1 and horizontal flaps 10.2 in the folded state, such that Huard fails to disclose or suggest that a carrying portion as well as the carried object is not covered by the first side plate in the folded state. As for the mounting panel 9 indicated by the Examiner, its primary function is to carry the panel 7, different from the claimed covering member, which is used to cover the carried object. Therefore, neither Huard's corner pads 8 nor mounting panel 9 corresponds to the claimed carrying portion. Further, the carried object as well as the carried object is not covered by the first side plate in the folded state, and the positioning portion of the covering member is confined between the at least one first side plate and the supporting plate.
Regarding Applicant’s argument, as described above, elements 8 combined with element 9 of Huard are interpreted as the covering member for purposes of the rejection. As shown in Fig. 23, a portion (at 9) of the covering member extends beyond the carried object 7. Also, as shown in Fig. 24 of Huard, when the device is in its folded state, a portion of the carried object 7 is not covered by the first side plate 10.1 and at least a portion of the positioning portion (portion of 9 that extends beyond 7 in Fig. 23) is confined between the first side plate 10.1 and the supporting plate, as claimed. Furthermore, even if the intended use of mounting panel 9 is not for covering the carried object, it can be considered a portion of the covering element since it covers at least the back side of the carried object. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant’s arguments filed 5/10/2022 with respect to the Taylor have been fully considered and are persuasive over the amended claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735